1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     CORNELIO MORALES RODRIGUEZ
6
7
                                 IN THE UNITED STATES DISTRICT COURT
8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                       )   Case No. 2:19-cr-158 GEB
                                                     )
11                  Plaintiff,                       )   UNOPPOSED MOTION AND ORDER FOR
                                                     )   TEMPORARY MODIFICATION OF
12   vs.                                             )   CONDITIONS OF PRETRIAL RELEASE
                                                     )
13   CORNELIO MORALES RODRIGUEZ,                     )   Hon. Deborah L. Barnes
                                                     )
14                  Defendant.                       )
                                                     )
15                                                   )
16           The defendant, CORNELIO MORALES RODRIGUEZ, is currently on pretrial release in
17   this district. He has cosigned an unsecured bond in the amount of $50,000 along with his wife,
18   Maureen Craven, his wife’s sister, Crystal Ellsworth, and his wife’s brother-in-law, Richard
19   Ellsworth. See CR 26. He is currently charged with one violation of 21 U.S.C. §§ 846 and
20   841(a)(1) (Conspiracy to Manufacture at least 1,000 Marijuana Plants) (Count 1) and one
21   violation of 21 U.S.C.§ 841(a)(1) (Manufacture of at least 1,000 Marijuana Plants) (Count 2);
22   and a violation of 18 U.S.C. § 1361 (Depredation of Public Lands and Resources) (Count 3).
23           The defendant, Cornelio Morales Rodriguez, through Assistant Federal Defender,
24   Hannah R. Labaree, hereby moves that Defendant’s Conditions of Release be temporarily
25   amended to suspend conditions numbers 11 and 12 (location monitoring and hours of curfew)
26   (CR 27), on December 24th and December 25th, with all other conditions to remain in full force
27   and effect.
28           Condition 12 currently requires that Mr. Morales Rodriguez remain inside his residence

       Unopposed Motion for Temporary Modification
       of Terms of Pretrial Release
1    every day from 9:00 P.M. to 6:00 A.M.. His compliance with Condition 12 is enforced by
2    Condition 11, which imposes location monitoring. Mr. Morales Rodriguez requests that special
3    conditions 11 and 12 be temporarily amended such that he not be subject to curfew or ankle
4    monitoring on the nights of December 24 and 25. The purpose is to allow Mr. Morales
5    Rodriguez to spend the Christmas holiday with his sister at her home in Ukiah.
6           Mr. Morales Rodriguez is currently living with his wife, her son, and their baby at the
7    home of Mr. and Ms. Ellsworth at their home in Sacramento.
8           On December 19, 2019, Mr. Morales Rodriguez’ Pretrial Services Officer indicated that
9    he is in compliance with his conditions of release. The Assistant United States Attorney does not
10   oppose this request in light of the Pretrial Services Officer’s approval.
11          Therefore, Mr. Morales Rodriguez respectfully requests that the above-described
12   temporary modification be made to his special conditions of pretrial release for the nights of
13   December 24 and 25, to recommence at the 9:00 p.m. hour on December 26.
14                                                  Respectfully submitted,
15   DATED: December 19, 2019                       HEATHER E. WILLIAMS
16                                                  Federal Defender
17
                                                    /s/ Hannah R. Labaree
18                                                  HANNAH R. LABAREE
                                                    Assistant Federal Defender
19                                                  Attorney for CORNELIO MORALES
                                                    RODRIGUEZ
20
21
22
23
24
25
26
27
28

      Unopposed Motion for Temporary Modification
      of Terms of Pretrial Release
1                                                   ORDER
2    GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED THAT Special
3    Condition of Release Numbers 11 and 12 for defendant, Cornelio Morales Rodriguez, imposing
4    location monitoring and setting his hours of curfew from 9 PM to 6 AM, be temporarily
5    suspended on December 24 and 25, 2019. These two conditions shall resume on the evening of
6    December 25, such that the curfew of 9:00 P.M. be re-imposed on December 26 (condition 12)
7    and enforced via location monitoring (condition 11). All other conditions of pretrial release shall
8    remain in force.
9
     Dated: December 20, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Unopposed Motion for Temporary Modification
      of Terms of Pretrial Release
